Case 2:15-cv-05346-CJC-E Document 433-43 Filed 10/09/20 Page 1 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25781




               Exhibit 1-00
     Evidence Packet in Support of Defendant’s Motions for Summary Judgment


      U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                  Evidence Packet P.0720
Case 2:15-cv-05346-CJC-E Document 433-43 Filed 10/09/20 Page 2 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25782




                                                                     Evidence Packet P.0721
